NUMBER 13-14-00559-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

                      IN THE INTEREST OF J.W., A CHILD


               On appeal from the County Court at Law No. 5
                        of Nueces County, Texas.


                          ORDER OF ABATEMENT
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

       The Honorable Coretta Graham, counsel for appellants, Georgia Gosson and

Tyrone Williams, has filed a motion to withdraw as counsel in this cause. According to

the motion, counsel is attorney ad litem for appellants and was appointed by the trial court

to represent them in the suit affecting parent child relationship. According to her motion

to withdraw, good cause exists for her to withdraw because appellants have not

communicated with her since September 1, 2014.
       Accordingly, we ABATE the appeal and REMAND the cause to the trial court for

further proceedings consistent with this order.          Upon remand, the trial court shall

determine whether appellants’ court-appointed attorney should remain as appellants’

counsel; and, if not, whether appellants are entitled to new appointed counsel. If the trial

court determines that there is no reason to discharge appellants’ current appointed

attorney and appoint substitute counsel, the court shall enter an order to that effect. If

the trial court determines that new counsel should be appointed, the name, address,

telephone number, and state bar number of newly appointed counsel shall be included in

the order appointing counsel. The trial court shall further cause its order to be included

in a supplemental clerk's record to be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ordered.

                                                           PER CURIAM



Delivered and filed the
5th day of November, 2014.




                                              2